Title: From Thomas Jefferson to Alexander Hamilton, 4 February 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia, February, 4th. 1793.

The details respecting the Sum of 66,000₶, which are the subject of Mr. Short’s letter of Nov. 2d. 1792, and of yours of the 1st. instant, and which he observes still remain in the hands of Mr. Grand, are as follow.
On the 14th. of February 1785, Congress appropriated a sum of 80,000 Dollars, for the purpose of effecting Treaties with the Barbary States. The missions of Mr. Barclay to Morocco, and of Mr. Lamb, to Algiers, were made on this fund. On the 18th. of July, and 12th. of October 1787, they gave orders to their Minister Plenipotentiary at Versailles to take measures, through the agency of a particular religious order, for ransoming their citizens in captivity at Algiers, and constituted the Balance of the appropriation of February 14. 1785, as a fund for this purpose. On the 21st. of February 1789, the Commissioners of the Treasury, drew an Order on their Bankers in Holland in favor of the minister Plenipotentiary of the United States, at Versailles for 30,000 florins, supposed to be the Balance aforesaid, which order came to my hands, on the 5th. of April. I left Paris in September following, at which time a part of the Bills for this sum, had been remitted to me, but were not yet due. These I delivered to Mr. Short, to whom bills for the residue were also sent by the Bankers: and the Religious order, which I had engaged to commence the negotiation were notified that the business had devolved on Mr. Short. Letters received in 1790, left little to hope from their agency. The State of this business was reported by me to Congress December 28. 1790, and I submitted the expediency of adopting some more promising measures, without relinquishing the chance of success by the former: of which, however, having little hope, you will recollect that I proposed to you the application of this money to the payment of our foreign Officers at Paris, rather than let it lie idle there, and, more especially, as we might then presume on commanding that sum at any time, should the negotiations at Algiers, call for it, contrary to expectations. You observed to me that you did not think yourself authorized to change the appropriation of this money, without an Act of Congress, but that you were then preparing a Report for Congress, which would necessarily comprehend this object.I accordingly wrote to Mr. Short, on the 23rd. of January 1791, in these words‘We must still pursue the redemption of our captives, through the same channel, till some better means can be devised. The money, however, which is in Mr. Grand’s hands, will be the subject of a letter to you from the Secretary of the Treasury, as soon as he can have an act of Congress, authorizing the application of it, to the debt of the foreign officers.’Mr. Short, in a letter of March 30. 1791, acknowledged the receipt of this letter of mine, which, probably had escaped his recollection, when in that to you of Nov. 2d. 1792. he said he had never received an answer, unless he meant a definitive answer. The subsequent appropriation of 50,000 Dollars by Congress in their act of May 8. –92. c.41.§.3. being a substitute for the sum in the hands of Mr. Grand, the latter became unnecessary for it’s original purpose, and therefore open to any other application.
I must apologize for the minuteness of these details, by the desire I felt of availing myself of the occasion furnished by your letter of possessing the Treasury Office with a full statement of a transaction, in which I, among others, had been entrusted, while the particulars are yet in my mind, and on papers in my possession. I am, with due respect Sir, Your most obedt. servant,

Th: Jefferson
 
